                        Case 2:19-cv-02374-KJM-JDP Document 84 Filed 08/13/21 Page 1 of 3


                   1   ANTHONY J. DECRISTOFORO, SBN 166171
                       anthony.decristoforo@ogletree.com
                   2   PAUL M. SMITH, SBN 306644
                       paul.smith@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   500 Capitol Mall, Suite 2500
                       Sacramento, CA 95814
                   5   Telephone:     916-840-3150
                       Facsimile:     916-840-3159
                   6
                       Attorneys for Defendant
                   7   VELOCITY TECHNOLOGY
                       SOLUTIONS, INC.
                   8

                   9                                    UNITED STATES DISTRICT COURT

                  10                                   EASTERN DISTRICT OF CALIFORNIA

                  11   GARRISON JONES,                                           Case No. 2:19-cv-02374-KJM-JDP

                  12                    Plaintiff,                               DEFENDANT’S REQUEST FOR
                                                                                 JUDICIAL NOTICE IN SUPPORT
                  13          v.                                                 OF DEFENDANT’S MOTION
                                                                                 FOR SUMMARY JUDGMENT
                  14   VELOCITY TECHNOLOGY SOLUTIONS,
                       INC.; SHAUNA COLEMAN, individually                        [Filed Concurrently with Notice of Motion for
                  15   and as H.R. Director of Velocity Technology               Summary Judgment; Memorandum of Points and
                       Solutions; CHRIS HELLER, individually and                 Authorities; Separate Statement of Undisputed
                  16   as General Counsel of Velocity Technology                 Facts; Declaration of Jennifer Colvin]
                       Solutions; STEVEN KLOEBLEN,
                  17   individually and as CEO of Velocity                       DATE:     September 16, 2021
                       Technology Solutions; MICHAEL                             TIME:     10:00 AM
                  18   BALDWIN, individually and as an employee                  LOCATION: Courtroom 9, 13th Floor
                       of Velocity Technology Solutions.                                   501 I Street
                  19                                                                       Sacramento, CA 95814
                                        Defendants.
                  20
                                                                                 Complaint Filed: November 25, 2019
                  21                                                             Trial Date:       None Set
                                                                                 Magistrate Judge: Hon. Jeremy D. Peterson
                  22                                                             District Judge:   Hon. Kimberly J. Mueller

                  23

                  24   TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

                  25   CALIFORNIA AND TO PLAINTIFF GARRISON JONES:

                  26          PLEASE TAKE NOTICE that, pursuant to Rule 201 subdivision (b) of the Federal Rules

                  27   of Evidence, Defendant Velocity Technology Solutions, Inc. (“Velocity”) files this Request for

48034017_1.docx   28   Judicial Notice in Support of Defendant’s Motion for Summary Judgment. Velocity requests that

                                                                                1                      Case No. 2:19-cv-02374-KJM-JDP
                                   DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                         Case 2:19-cv-02374-KJM-JDP Document 84 Filed 08/13/21 Page 2 of 3


                   1   this Court take judicial notice of the below-referenced records in the matter of Garrison Jones v.
                   2   Velocity Technology Solutions, et al., Case No. 1:18-cv-03288 in the United States District Court
                   3   for the Northern District of Illinois on the grounds that this record is generally known within the
                   4   Court’s territorial jurisdiction and can be accurately and readily determined from sources whose
                   5   accuracy cannot reasonably be questioned:
                   6
                        EXHIBIT          DESCRIPTION
                   7
                        A.               United States District Court for the Northern District of Illinois
                   8
                                         Case No. 1:18-cv-03288
                   9
                                         Garrison Jones v. Velocity Technology Solutions, et al.
                  10
                                         DOC 1 – COMPLAINT
                  11
                                         Dated May 8, 2018
                  12
                        B.               United States District Court for the Northern District of Illinois
                  13
                                         Case No. 1:18-cv-03288
                  14
                                         Garrison Jones v. Velocity Technology Solutions, et al.
                  15
                                         DOC 10 – STIPULATION FOR VOLUNTARY DISMISSAL
                  16
                                         Dated August 16, 2018
                  17

                  18          Rule 201(b) of the Federal Rules of Evidence states that a “judicially noticed fact must be

                  19   one not subject to reasonable dispute in that it is either (1) generally known within the territorial

                  20   jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources

                  21   whose accuracy cannot reasonably be questioned.” Federal courts may “take notice of proceedings

                  22   in other courts, both within and without the federal judicial system, if those proceedings have a

                  23   direct relation to matters at issue.” U.S. v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (internal

                  24   citations and quotations omitted). This includes cases involving the same parties in different

                  25   jurisdictions. Schulze v. F.B.I., 2010 WL 2902518 at *1 (E.D. Cal. 2010) (taking judicial notice of

                  26   related cases arising from the Ninth Circuit Court of Appeals and the United States District Court

                  27   for the District of Hawaii).

48034017_1.docx   28   ////

                                                                              2                      Case No. 2:19-cv-02374-KJM-JDP
                                 DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                        Case 2:19-cv-02374-KJM-JDP Document 84 Filed 08/13/21 Page 3 of 3


                   1          For the foregoing reasons, Velocity respectfully requests that this Court take judicial notice
                   2   of Exhibits A and B to Defendant’s Motion for Summary Judgment attached hereto.
                   3

                   4   DATED: August 13, 2021                           OGLETREE, DEAKINS, NASH,
                                                                        SMOAK & STEWART, P.C.
                   5

                   6
                                                                        By:    /s/ Anthony J. DeCristoforo
                   7                                                          Anthony J. DeCristoforo
                                                                              Paul M. Smith
                   8
                                                                              Attorneys for Defendant VELOCITY
                   9                                                          TECHNOLOGY SOLUTIONS, INC.

                  10                                                                                                            48034017.1


                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

48034017_1.docx   28

                                                                              3                     Case No. 2:19-cv-02374-KJM-JDP
                                DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
